PER CURIAM.
On June 8, 1918, the American steamship Jason, loaded with cotton and spelter, anchored in the James river about a quarter of a mile or more off and slightly above the Warwick Machine Company’s pier at Newport News, Va. Three days later the Norwegian steamship Hésperos, light, anchored to the westward of and some three ships’ lengths ahead of the Jason. Both vessels were brought in and placed by licensed pilots. On June 12th a southwest wind arose, which gradually increased. At 2 p. m. it blew 28 miles an hour. Later in the afternoon it diminished somewhat, bitt about 9:30 in the evening developed into a severe squall, attaining for a few minutes a velocity of 60 miles an hour, and for about a minute a velocity of 68 miles. Blown by this gale, the Hésperos dragged anchor and crashed into the port side of the Jason, to the great damage of the latter and its cargo, for the recovery of which the owners brought suit. From a decree in their favor the Hésperos appeals.
It was virtually admitted at the trial, and there is no proof to the contrary, that the Jason was not at fault. This being so, responsibility rests on the Hésperos, unless the collision was the result of inevitable accident, which is the defense set up. The case, therefore, turns on a question of fact which the court below has decided against the ap*952pellant. We are satisfied, after careful examination of the- record, that the learned District Judge reached the right conclusion, and find no occasion to enlarge upon what he has said. The decree is accordingly affirmed on his opinion.
Affirmed.